                               CARTER LEDYARD & MILBURN LLP
                                                Counselors at Law
                                                    2 Wall Street
 Alexander G. Malyshev                         New York, NY 10005-2072
         Partner                                           •                              570 Lexington Avenue
             •                                     Tel (212) 732-3200                    New York, NY 10022-6856
Direct Dial (212) 238-8618                         Fax (212) 732-3232                        (212) 371-2720
E-mail: malyshev@clm.com




                                               January 25, 2021

 VIA ECF

 Hon. Joan M. Azrack
 United States District Court
 Eastern District of New York
 100 Federal Plaza, Courtroom 920
 Central Islip, New York 11722

           Re:        Harbor Park Realty, LLC, et al. v. World Business Lenders, LLC, et al.
                      Case No.: 2:19-cv-06971(JMA)

 Dear Judge Azrack:

         This firm represents Defendants World Business Lenders, LLC and Axos Bank
 (collectively, the “Corporate Defendants”). We write to follow up on our January 15, 2021 letter,
 which renewed the Corporate Defendants’ prior request for a pre-motion conference and requested
 that the Court set a briefing schedule for the Corporate Defendants’ proposed motion to dismiss
 the Amended Complaint. See Dkt. No. 31. Plaintiffs have now missed the seven-day deadline to
 respond to the letter. See the Court’s Individual Rules ¶ IV(B). Accordingly, the Corporate
 Defendants respectfully request that the Court so-order the following briefing schedule for the
 proposed motion:

           •          February 15, 2021 – motion to be filed
           •          March 15, 2021 – opposition due date
           •          April 5, 2021 – reply due date

                                                   Respectfully submitted,

                                                   /s/ Alexander G. Malyshev

                                                   Alexander G. Malyshev


 cc:       All Counsel of Record Via ECF




  9792248.4
